Citation Nr: 1546022	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  15-07 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a September 21, 2011 rating decision that assigned an effective date of July 9, 2010 for the grant of service connection for coronary artery disease, s/p myocardial infarction, s/p angioplasty, CABG x2 with residual scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1962 to May 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In April 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via a video conference hearing.  A transcript of the hearing is of record.  During the hearing the Veterans Law Judge clarified the issue on appeal, explained the applicable concepts, and suggested the submission of evidence or argument to support the Veteran's claim.  The actions of the VLJ comply with any related duties owed during a hearing.  38 C.F.R. § 3.103.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A September 21, 2011 rating decision granted service connection for coronary artery disease, s/p myocardial infarction, s/p angioplasty, CABG x2 with residual scar (formerly rated as coronary arthrosclerosis) and assigned an effective date of July 9, 2010, the date of the Veteran's informal claim for service connection for ischemic heart disease (IHD).  The Veteran disagreed with the effective date assigned and filed a notice of disagreement in October 2011, but withdrew his appeal in May 2012 and the September 21, 2011 decision became final.  In January 2014, the Veteran filed an allegation of CUE with the effective date assigned.  

2.  The September 21, 2011 rating decision assigning July 9, 2010 as the effective date for the grant of service connection for a heart disability, characterized as coronary artery disease, s/p myocardial infarction, s/p angioplasty, CABG x2 with residual scar (formerly rated as coronary arthrosclerosis), did not contain an outcome determinative error in applying the law extant at that time to the facts that were before the adjudicator.


CONCLUSION OF LAW

The RO's September 21, 2011 decision assigning an effective date of July 9, 2010, for the grant of service connection for coronary artery disease, s/p myocardial infarction, s/p angioplasty, CABG x2 with residual scar (formerly rated as coronary arthrosclerosis), was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.105 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he should be assigned an effective date back to 1974 for the grant of service connection for his heart disability.  By way of background, his service discharge examination report dated in May 1967 notes that he suffered from chest pain.  On January 7, 1974, he entered the VA Medical Center Baltimore for myocardial infraction.  Also on January 7, 1974, he completed and signed VA Form 10-10 entitled "Veterans Administration Application for Medical Benefits".  On this form he reported that he was 10 percent service connected for high frequency hearing loss and he included his claim number on the form.  In addition, there is VA Form 10-7131 entitled "Exchange of Beneficiary Information and Request for Administrative and Adjudicative Action".  This form is initialed "CB" and dated January 8, 1974.  It contains an admission diagnosis of "cardiac studies".  In section 5 of this form regarding information or adjudicative action, boxes A-D were checked requesting the file number, military service verification, monetary benefits information and service connection.  Box F on the form that requests adjudicative action was not checked and box 6 for remarks was blank.  

On July 9, 2010, the RO received an informal claim for compensation for ischemic heart disease (IHD).  This claim was followed by a formal claim in October 2010.  In May 2011, the RO issued a preliminary finding of entitlement granting service connection for coronary arthrosclerosis effective August 31, 2010, the date of the change of law granting service connection for IHD based on herbicide exposure and based on the evidence of record.  In a September 21, 2011 rating decision, the RO increased the evaluation to 60 percent, changed the diagnosis to coronary artery disease, s/p myocardial infarction, s/p angioplasty, CABG x2 with residual scar, and granted an earlier effective date of July 9, 2010, the date of the informal claim.  As is explained below, this was in accordance with 38 CFR §3.816 Awards under the Nehmer Court Orders for disability or death caused by a condition presumptively associated with herbicide exposure.  

In October 2011, the Veteran filed a notice of disagreement to the effective date of the grant of service connection for his heart disability, asserting that the effective date should go back to 1974.  However, in a statement received in March 2012, the Veteran informed the RO that he was withdrawing the appeal, specifically stating that he was withdrawing the October 15, 2011, notice of disagreement.  See 38 C.F.R. §§ 20.200, 20.204.  He later confirmed his intent to withdraw the appeal in a Report of General Information dated in June 2012.  Thus, the rating decision dated September 21, 2011, is final.  Consequently, the extent that the Veteran seeks to revisit the RO's prior September 2011 rating decision as part of his earlier effective date claim (in the absence of an argument that there was CUE in such a decision as discussed below), would constitute the type of freestanding earlier effective date claim that the Court has held must be dismissed.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Moreover, the RO informed the Veteran in a letter dated in January 2014 that he could no longer appeal the earlier effective date issue as the September 2011 rating decision was final, but he could request a revision of the decision based on CUE.

Thereafter, in correspondence dated in April 2014, the Veteran's representative filed a motion for CUE.  That is, he asserted that VA failed to recognize in September 2011 the previously filed claim in 1974 which had not been adjudicated and was still pending.  He relayed the Veteran's contention that the effective date for his service connected coronary arthrosclerosis go back to January 1974, the date that the VA Form 10-7131 was completed.

With respect to effective dates, VA regulation provides that in general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

Moreover, retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  Under these provisions, the claimant must have met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue, and have been continuously eligible from that date to the date of claim or administrative determination of entitlement.  These provisions apply to original and reopened claims, as well as claims for increase.  Id; see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997).  In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  38 C.F.R. § 3.114(a).  If a claim is reviewed at the claimant's request more than one year after the effective date of the law, the effective date of the award may be one year prior to the date of receipt of such request, if the veteran met all the criteria of the liberalizing law or issue as of the effective date of the liberalizing law.  38 C.F.R. § 3.114(a)(3).  Coronary artery disease was added to the list of diseases subject to service connection on a presumptive basis on August 31, 2010.

Additionally, in cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  Following a 2002 decision of the United States Court of Appeals for the Ninth Circuit, VA established regulations pertaining to effective dates for service connection for diseases based on herbicide exposure.  Nehmer v. United States Veterans Administration, 284 F.3d 158, 1161 (9th Cir. 2002) (Nehmer III).  A Nehmer class member is identified as a Vietnam Veteran who has a covered herbicide-related disease.  38 C.F.R. § 3.816(b)(1)(i).  The term "covered herbicide diseases" includes ischemic heart disease.  38 C.F.R. § 3.816(b)(2)(i) (2014).  

The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease as is the case here.  The regulation applies to a claim for compensation where either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date entitlement arose.  38 C.F.R. § 3.816(c)(1), (c)(2).  If neither circumstance exists, the effective date of the award of service connection shall be determined in accordance with either 38 C.F.R. § 3.114 or § 3.400.  See 38 C.F.R. § 3.816(c)(4).

The above law and regulations regarding effective dates notwithstanding, as was explained above, this appeal is not a readjudication of the earlier effective date issue, but rather is limited to a CUE analysis of the September 21, 2011 rating decision.  

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, a finding of CUE requires that the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable. Fugo v. Brown, 6 Vet. App. 40, 43-44   (1993) (citing Russell, 3 Vet. App. at 313-14).  A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

An assertion of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  The Veteran in this case has not met this burden, for the following reasons.

The Veteran and his representative essentially contend that the RO erred in September 2011 by not construing VA Form 10-7131 "Exchange of Beneficiary Information and Request for Administrative and Adjudicative Action", dated January 8, 1974, as a claim for service connection for IHD rather than as a claim for medical treatment and that, but for this error, the Veteran would be entitled to compensation benefits for his service connected IHD back to 1974.  That is, that the claim would have remained pending at the time he filed the July 2010 claim.

Under VA law and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5   (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (former regulation).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In light of the pertinent law and facts that were before the RO in September 2011, it is not unreasonable to find that VA Form 10-7131 would not be considered a formal claim for compensation under 38 C.F.R. § 3.151 because it was not filed on an appropriate VA form.  Also not unreasonable to find is that the form was not an informal claim under 38 C.F.R. § 3.155 as it was not filed by the Veteran or an authorized third party and did it identify the benefit sought other than to diagnose "cardiac studies".  Specifically, nothing in this document suggested a claim by the Veteran for "compensation" (a recurring monthly benefit).  Additionally, it is well established that seeking medical care does not establish intent on the part of the Veteran to seek service connection for a disability.  Criswell v. Nicholson, 20 Vet. App. App. 501, 504 (2006).  See also Dunson v. Brown, 4 Vet. App. 327 (1993), vacated on other grounds, wherein the Court did not disagree with the Secretary's position that VA Form 10-7131 was an internal VA administrative information-gathering mechanism and may not be construed as a claim for entitlement to connection connection...informal or otherwise.

Moreover, the parties of interest point to nothing to show that a claim for compensation was filed in 1974 rather than action regarding health care benefits.  While the Veteran now asserts that it was his intent in 1974 to file for compensation benefits on VA Form 10-7131 "Exchange of Beneficiary Information and Request for Administrative and Adjudicative Action" rather than the standard form VA 526 (or 21-526) "Veteran's Application for Compensation and/or Pension", the facts in 1974 do not support this.  Furthermore, in an attempt to help the Veteran support his argument, the undersigned Veterans Law Judge at the April 2015 Board hearing left the record open for 30 days so that he and his representative could provide supplemental authority with respect to establishing a legal basis to find that VA 10-7131 would constitute a claim for compensation versus action regarding medical care.  No additional evidence on this point has been received.  

For the foregoing reasons, the Board does not find that there was CUE in the September 21, 2011 rating decision that assigned July 9, 2010, as the effective date of the grant of service connection for the Veteran's heart disability based on an informal claim that the RO received on that date.  Put another way, it simply cannot be said that the RO's assignment of July 9, 2010 as the effective date based on the receipt of an informal claim for IHD on that date, rather than January 8, 1974, based on the receipt of VA Form 10-7131 "Exchange of Beneficiary Information and Request for Administrative and Adjudicative Action" from the VAMC, was an undebatable error.  There is no showing that either the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  A finding of CUE in the September 21, 2011 rating decision is therefore not warranted. 

While consideration has been given to the evidence and argument that the Veteran has presented, including at his April 2015 Board hearing, in support of his allegation that he intended to claim service connection for IHD in January 1974, it should be kept in mind that decisions of CUE are based only on the evidence before the adjudicator at the time the decision was made which, in this appeal, is September 21, 2011.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994)

Finally, neither the Veterans Claims Assistance Act of 2000, codified at 38 U.S.C.A. § 5100 et seq., nor the benefit-of-the-doubt doctrine of 38 U.S.C.A. § 5107(b), are applicable to the Veteran's CUE motion.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc) (VCAA is inapplicable to CUE motions); Andrews v. Principi, 18 Vet. App. 177, 186 (2004) (citing Russell, 3 Vet. App. at 313) (it is well established that the benefit-of-the-doubt doctrine can never be applicable in assessing a CUE motion because the nature of such a motion is that it involve more than a disagreement as to how the facts were weighed or evaluated).



ORDER

The motion alleging CUE in a September 21, 2011 RO rating decision that assigned July 9, 2010, as the date of the grant of service connection for coronary artery disease, s/p myocardial infarction, s/p angioplasty, CABG x2 with residual scar is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


